Citation Nr: 1004547	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  04-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for pain and 
limitation of motion of both feet.

2.  Entitlement to service connection for neck pain.

3.  Entitlement to service connection for upper back pain 
with scapulocostal syndrome.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, B.B.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a November 2006 
videoconference hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is associated with the 
record.  The Board remanded the claims in July 2007 for 
additional notification and development.  With respect to 
the issues of service connection for neck pain and upper 
back pain, the required notification and development actions 
have been completed and the case is ready for appellate 
review. 

The record indicates that the Veteran wanted to submit a 
claim of clear and unmistakable error (CUE) regarding a 
March 1975 RO decision denying his service connection claim 
for a low back disability.  See April 2009 Congressional 
Correspondence; February 2001 claim.  The issue of whether 
the March 1975 rating decision denying service connection 
for a low back disability contains CUE has not been 
adjudicated, and it is REFERRED to the RO for appropriate 
action.  

The issue of service connection for pain and limitation of 
motion of both feet is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's present cervical spine disability was 
neither aggravated, nor incurred during active service; or 
within a year of separation. 

2.  The Veteran's present lumbar spine disability was 
neither aggravated, nor incurred during active service; or 
within a year of separation. 
 

CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
neck disability have not been met. 38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  The criteria for a grant of service connection for upper 
back pain with scapulocostal syndrome have not been met. 38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, certain disabilities, such as degenerative 
joint disease/ arthritis will be presumed to have been 
incurred during service, if the disability is manifested to 
a compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 
supra. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 
(1999) (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr, supra.; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's 
lay testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra. (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidence 

Service treatment records, dated September 1973, showed that 
the Veteran complained of upper middle back pain following a 
drill injury.  He was diagnosed with a contused back.  In 
fall of 1974, service treatment records showed several 
complaints of low back pain following an injury.  The 
healthcare providers diagnosed back strain.  In November 
1974, the Veteran reported having a history interscapular 
pain, but noted the pain later subsided.  X-rays returned 
negative and the Veteran was advised to avoid heaving 
lifting.  The Veteran's December 1974 separation examination 
report noted scapulocortal syndrome that was asymptomatic 
without stress.  No other abnormalities were found upon 
physical examination.  

VA and private treatment records from 1986 and 1987 reflect 
treatment pertaining to gunshot wounds of the face and 
thorax following an altercation.  Notably at this time, 
cervical spine radiographs returned within normal limits.  

VA treatment records, dated July 1998, included X-rays 
studies showing mild arthritis of the thoracic spine.  VA 
treatment records from 2002 document complaints of chronic 
neck and back pain.  MRIs from November 2002 showed 
arthritis of the cervical and lumbar spines.  The Veteran 
continued to seek treatment for back and neck pain in 2004 
and 2005.  He related his chronic back and neck pain to 
active duty injuries.  The Veteran also received private 
medical treatment by J.C., MD for these disabilities.  

During the November 2006 Board videoconference hearing, the 
Veteran related his neck and back disabilities to an active 
service injury.  

SSA records showed that the Veteran has received SSA 
disability benefits since May 1986 following injuries 
incurred during an altercation.  

The Veteran was afforded a December 2008 VA spine 
examination.  He reported having neck and back pain 
following an in-service injury.  The VA physician performed 
a full physical examination of the Veteran's spine and 
obtained X-ray studies.  She determined that arthritis of 
cervical and lumbar spine was present, but was less likely 
related to in-service injuries.  The VA physician explained 
that the present arthritis of the lumbar and cervical spine 
is more likely related to time and aging.  She commented 
that the active service injuries were treated and improved.  
Also the X-rays at the time did not show any abnormalities 
of the neck or back.   

Analysis

The Veteran contends his present back and neck pain is 
etiologically related to active service.  The Veteran is 
competent to report about the extent of the pain he 
experiences.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (citing Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); 
see also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  However, he has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his lay opinion does 
not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT 
v. Brown, 9 Vet. App. 195, 201 (1996).  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  

There is no competent medical evidence of record indicating 
that the Veteran's disabilities were incurred during active 
service or within a year of separation.  The December 2008 
VA examination report included a medical opinion that the 
claimed disabilities were less likely related to service.  
While the Veteran is clearly of the opinion that his neck 
and back disabilities are related to service, as a 
layperson, the Veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder.  Espiritu, supra.  Without 
competent medical evidence showing a nexus between the 
claimed disabilities and service, the claims are denied.  38 
C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309.

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in June 2001, 
prior to the date of the issuance of the appealed January 
2002 rating decision.  The Board further notes that, in 
November 2007, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Specifically, the RO obtained SSA 
records and provided a VA examination in compliance with the 
Board's July 2007 remand instructions.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The December 2008 VA neck and 
back examinations were fully adequate for the purposes of 
adjudication.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The examination report was authored by a VA 
physician.  It reflected a review of the claims file, 
physical examination, and medical opinions accompanied by a 
supporting rationale.

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.


ORDER

Service connection for neck pain is denied.

Service connection for upper back pain with scapulocostal 
syndrome is denied.   


REMAND

The issue of service connection for pain and limitation of 
motion of both feet is remanded for clarification from the 
Veteran, and if he desires to continue his appeal regarding 
this issue, a podiatry opinion.  

In July 2007, the Board remanded this claim for a VA 
examination.  The RO/AMC did not readjudicate this claim 
following the Board's remand, and the Veteran's 
representative did not include this issue in the brief or 
statement presented before the Board.  Nevertheless, the 
record does not show that the Veteran withdrew this issue in 
compliance with 38 C.F.R. § 20.204.  Thus, it remains on 
appeal.  The RO/AMC must notify the Veteran that this issue 
remains on appeal and inform him that if desires to withdraw 
this issue, he or his representative must submit a written 
statement expressing his intention to withdraw the issue.  
See id.  

If the Veteran or his representative does not submit a 
statement reflecting a desire to withdraw this issue, the 
RO/AMC must obtain a VA podiatry opinion; preferably by the 
same examiner conducting the December 2008 VA podiatry 
examination.  The December 2008 VA podiatry opinion is 
inadequate for purposes of adjudication.  38 C.F.R. 
§ 3.159(c)(4); Barr, supra.  The opinion is unclear as to 
whether the examiner believes any of the Veteran's foot 
disorders are related to active service.  The examiner must 
review the claims file and identify each foot disorder.  For 
each foot disorder, he or she must state whether it is more 
or less likely that the present disorder is etiologically 
related to any incident during active service.  A rationale 
must accompany all medical opinions.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that the issue of 
service connection for pain and limitation 
of motion of both feet remains on appeal 
and that he must submit a written 
statement by himself or his representative 
to withdraw the appeal.  

2.  If the Veteran does not submit a 
written statement to withdraw the appeal, 
the RO/AMC must contact the examiner 
authoring the December 2008 podiatry 
opinion or, if she is unavailable, an 
appropriately qualified healthcare 
provider.  The VA examiner must review the 
claims file and the Veteran's present foot 
disorders.  For each disorder, the 
examiner must state whether it is more or 
less likely that it is etiologically 
related to any incident during active 
service.  A scientific rationale must 
accompany all opinions.  

3.  After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the June 2006 Supplemental 
Statement of the Case and readjudicate the 
claim.  If any benefit sought remains 
denied, the Veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  
  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


